Citation Nr: 0401063	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee sprain with 
residual post-traumatic arthritis, currently rated 10 percent 
disabling, including consideration of entitlement to extra-
schedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1967 to July 1969.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The evidence in this case needs further development to 
discharge VA's duties under the VCAA.  First, there is no 
medical evidence for the period 1990 to January 2000, making 
it difficult to review the condition of the veteran's left 
knee in the context of its medical history.  See 38 C.F.R. 
§§ 4.1, 4.2 (2003).  The veteran reported in May 1990 that he 
had received treatment of his knee from Orlando VA Outpatient 
Clinic (VAOPC) since 1984.  Internal memoranda in the 
veteran's claims file include a note of August 1990 to tell 
the veteran that Orlando VAOPC had not record of treating 
him.  There is no record the veteran was so informed.  
Additional efforts to find VA treatment records predating 
January 2000 must be made, 38 C.F.R. § 3.159(c)(2) (2003), 
and the veteran must be told of negative results.  38 C.F.R. 
§ 3.159(e) (2003).

Second, the veteran provided authorizations in September 2001 
for the release of information regarding his left knee from 
Dr. Winter and Dr. Baker, two apparently private healthcare 
providers.  VA requested information from them by letters of 
September 2001.  VA did not receive responses.  VA did not 
make second attempts to obtain the information, as required.  
38 C.F.R. § 3.159(c)(1) (2003).  VA did not notify the 
veteran of the failure to obtain the records.  38 C.F.R. 
§ 3.159(e) (2003).

Confusing matters somewhat, the veteran reported in July 2002 
that he receives all of his treatment from VA.  Accordingly, 
the RO should request that he submit current authorizations 
for release of information from Drs. Winter and Baker if and 
only if they treated him privately.

Third, the veteran asserts the potential for separate ratings 
for multiple conditions of the left knee.  The April 2002 
statement of the case (SOC) shows the RO considered such 
separate ratings for limitation of motion and for other 
impairment of the knee, i.e., lateral instability or 
recurrent subluxation.  The March 2000 VA surgical report 
reveals the veteran had no lateral meniscus.  The VA rating 
schedule provides for a 10 percent rating for removal of the 
semilunar cartilage if the knee is symptomatic because of the 
removal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  There 
is guidance from the Court, see Esteban v. Brown, 6 Vet. App. 
259 (1994), and from VA General Counsel, see VAOPGCPREC 9-98, 
on how to determine whether multiple manifestations of 
disability in a single body part can be separately rated 
without pyramiding the ratings.  See 38 C.F.R. § 4.14 (2003).

The Board cannot ascertain from the medical evidence of 
record, including the August 2002 examination for 
compensation purposes, which of the reported symptoms, if 
any, are unique to the removal of the lateral mensicus, or if 
the veteran has any disabilility of the knee with symptoms 
and manifestations wholly distinct from those of the service-
connected arthritis that the knee ought to be assigned more 
than one rating.  Additional examination is necessary.

Fourth, the SOC shows that the RO considered whether the 
veteran's case warranted referral to VA officers authorized 
to award an extra-schedular rating of his left knee.  See 
38 C.F.R. § 3.321(b)(1) (2003).  The August 2002 VA 
examination revealed that the veteran was unemployed, with 
his last employment as a truck driver.  There is no comment 
whether the veteran's left knee caused or contributed to the 
termination of that employment.  That information should be 
developed.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  Obtain VA outpatient treatment 
records of the veteran's knee from 1983 
to January 2000 from Orlando VAOPC.  
Request the veteran to report whether he 
may have been treated at any other VA 
facility during that time.  Notify the 
veteran of the negative result if the 
search for records is negative.

3.  Request the veteran to report whether 
Dr. Baker or Dr. Winter, who treated his 
left knee in 1991-92 and 1996-97, 
respectively, work for VA, another 
federal healthcare provider, or are in 
private practice.  Request a new 
authorization for release of information 
from each that is in private practice, 
and request the identified records.  
Provide the veteran notice of failure to 
obtain the records if a request for them 
gets negative results.

4.  Schedule the veteran for an 
examination of his left knee with any 
indicated tests to distinguish symptoms 
of arthritis from symptoms of removal of 
the lateral meniscus as described in the 
March 2000 VA surgical report.  The 
examiner should report whether there are 
any symptoms related to the missing 
lateral meniscus that are wholly separate 
and distinct from the symptoms of the 
arthritis of the left knee.  If so, the 
examiner should describe the quality and 
quantity of functional impairment of the 
left knee that is wholly distinct from 
that caused by the veteran's arthritis.

5.  Request the veteran to provide 
information about whether his left knee 
condition caused or contributed to the 
termination of his employment as a truck 
driver.  Obtain a statement from the 
veteran's last employer regarding the 
medical causes, if any, for the 
termination of his last employment.

6.  Readjudicate the claim at issue, 
including whether to award a separate 
rating for symptomatic removal of the 
semilunar cartilage and whether to refer 
the case for extra-schedular rating of 
the left knee.  If any element of the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




